United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1745
Issued: February 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 18, 2015 appellant filed a timely appeal from a July 8, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP) and an August 3, 2015 nonmerit
decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish an injury to her
back and left shoulder causally related to factors of her federal employment; and (2) whether
OWCP properly denied her request to reopen her case for further review of the merits under
5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence with her appeal; however, the Board has no jurisdiction to review new
evidence on appeal; see 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On April 1, 2015 appellant, then a 36-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on March 2, 2015 she experienced left shoulder pain and back pain
with spasms from carrying mail. She stopped work on March 2, 2015.
On April 21, 2015 the employing establishment advised that it appeared that appellant
was claiming an occupational disease rather than a traumatic injury.3
By letter dated April 30, 2015, OWCP advised appellant that she should submit
additional factual and medical information, including a detailed report from her attending
physician, addressing the causal relationship between any diagnosed condition and the identified
work incident. It enclosed a questionnaire requesting specific information, including
clarification of whether she was claiming a traumatic injury or an occupational disease.
Appellant submitted an emergency room discharge report indicating that she had received
treatment on March 3, 2015 for a backache.4
On May 4, 2015 appellant completed the section of the questionnaire form provided by
OWCP relevant to claims for occupational diseases. She indicated that she had strained her
shoulder on March 2, 2015 after four hours of mail delivery because of the weight of her
mailbag. Appellant further related that she had performed these duties six hours a day, five days
a week for a period of two years.
By decision dated July 8, 2015, OWCP denied appellant’s claim after finding that she had
not established an injury due to factors of her federal employment. It adjudicated her claim as an
occupational disease based on her May 4, 2015 statement. OWCP found that appellant had not
factually established the identified work factors as she failed to provide a detailed description of
the circumstances surrounding her injury. It further noted that she had not clarified whether she
was claiming a back condition as well as a left shoulder condition, and had not provided the
medical evidence establishing a diagnosed condition as a result of a claimed work factor.
On July 23, 2015 appellant requested reconsideration. She resubmitted the first page of
her traumatic injury claim form and a May 8, 2015 form report from her physician.

3

In a report dated March 9, 2015, Dr. Stella Ilyaev, a Board-certified internist, related that she had treated
appellant for three years for “chronic back pain, associated with muscle spasms, exacerbated by [the] carrying of
heavy bags” as a result of her work for the employing establishment. She noted that appellant’s “last day of work
ended in the emergency room….” In a March 30, 2015 work restriction evaluation, Dr. Ilyaev diagnosed back
spasms and sprain and checked “yes” that the history of injury corresponded to that provided by appellant that she
was experiencing a back strain with sore muscles and spams.
4

In a form report dated May 8, 2015, Dr. Ilyaev diagnosed back strain/strain and checked a box marked “yes”
that the condition was caused or aggravated by employment, providing as a rationale that appellant carried up to 70
pounds at work. She advised that appellant was totally disabled from March 2, 2015 to the present. In a June 8,
2015 work restriction evaluation, Dr. Ilyaev diagnosed lower back strain and listed work restrictions.

2

In a decision dated August 3, 2015, OWCP denied appellant’s request for reconsideration
as she had not raised an argument or submitted evidence sufficient to warrant reopening her case
for further merit review under section 8128(a).
On appeal appellant asserts that the employing establishment incorrectly spelled her
name and thus she was not in the system as sustaining a work injury under file number
xxxxxx521. She maintains that she has met her burden of proof and is entitled to reconsideration
of the adverse decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA5 has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
Appellant has the burden of proof to submit a factual statement identifying the
employment factors alleged to have caused the occurrence of the claimed disease or condition.8
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet her burden of proof to establish an injury in
the performance of duty. Appellant alleged that she sprained her back and injured her left
shoulder on March 2, 2015 after carrying mail. By letter dated April 30, 2015, OWCP advised
her of the deficiencies of her claim and the need to submit additional information regarding the
alleged incident. It provided appellant with a questionnaire to complete. In response, on the
section of the questionnaire relevant to occupational disease claims, appellant asserted that on
March 2, 2015 she strained her shoulder delivering mail. She further indicated that she had
performed the described activities five days a week, six hours a day, for two years. Based on
appellant’s response, OWCP adjudicated her claim as an occupational injury. It found, however,
that she had not adequately described the circumstances surrounding her injury or discuss
whether she had any previous history of similar symptoms.
The Board finds that appellant failed to establish her claim. It is her burden to submit a
detailed description of the employment factors that she believes caused or adversely affected the
condition or conditions for which compensation is claimed.9 The need in this case for detailed
5

Supra note 1.

6

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

7

See Ellen L. Noble, 55 ECAB 530 (2004).

8

See Allen C. Hundley, 53 ECAB 551 (2002).

9

Penelope C. Owens, 54 ECAB 684 (2003).

3

factual evidence is especially important since it is currently difficult to determine the exact
nature of the claimed injury and whether appellant is claiming a traumatic injury or occupational
disease. On her claim form, appellant attributed a back and left shoulder condition to carrying
mail on March 2, 2015. In a May 4, 2015 response to OWCP’s request for information, she
alleged that she strained her shoulder delivering mail for four hours on March 2, 2015.
Appellant thus appears to implicate a traumatic event as the cause of either a shoulder or back
condition rather than work factors occurring over more than one work shift.10 She further
related, however, that she performed the activities alleged to have caused her condition five days
a week for two years. As appellant did not provide a factual statement describing in detail the
events that caused the claimed injury and the circumstances surrounding the injury, she has not
met her burden of proof. Consequently, it is unnecessary to address the medical evidence of
record.11
On appeal appellant maintains that the employing establishment initially did not list her
as having a work injury because it misspelled her name. She also contends that she has met her
burden of proof. As noted, however, appellant’s burden of proof includes the submission of a
factual statement describing the claimed injury. She did not submit such evidence and thus did
not meet her burden of proof.12 The prior alleged misspelling of appellant’s name is irrelevant to
the present denial of her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,13
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.14 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.15 When a claimant fails to meet one of the above standards, OWCP

10

A traumatic injury is defined as a “condition of the body caused by a specific event or incident, or series of
events or incidents, within a single workday or shift.” 20 C.F.R. § 10.5(ee). An occupational disease is defined as a
condition produced by the work environment over a period longer than a single workday or shift.” 20 C.F.R.
§ 10.5(q).
11

See M.P., Docket No. 15-0952 (issued July 23, 2015); Alvin V. Gadd, 57 ECAB 172 (2005).

12

See R.H., Docket No. 15-0508 (issued July 10, 2015).

13

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.”
14

20 C.F.R. § 10.606(b)(3).

15

Id. at § 10.607(a).

4

will deny the application for reconsideration without reopening the case for review on the
merits.16
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.17 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.18
ANALYSIS -- ISSUE 2
The underlying issue on reconsideration is whether appellant submitted sufficient
evidence to establish that she sustained an employment injury. OWCP received her July 23,
2015 reconsideration request within one year of its July 8, 2015 merit decision. Appellant’s
request is, therefore, timely. The question that remains is whether the request meets at least one
of the three standards for obtaining a merit review.
The Board finds that appellant’s request for reconsideration is insufficient to require
OWCP to reopen the case for merit review. She indicated with a checkmark on the appeal
request form that she was requesting reconsideration. Appellant did not attempt to show that
OWCP erroneously applied or interpreted a point of law or advance a relevant argument.
Further, she did not submit pertinent new and relevant evidence not previously considered. With
her reconsideration request, appellant resubmitted a page of her claim form and a May 8, 2015
form report from her physician. Evidence which repeats or duplicates evidence already in the
case record has no evidentiary value and does not constitute a basis for reopening a case.19
On appeal appellant argues that she should receive reconsideration of the adverse
decision. As her July 23, 2015 request for reconsideration did not meet any of the standards for
reopening her case, the Board therefore finds that OWCP properly denied her request for further
merit review under section 8128(a).
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury to
her back and left shoulder causally related to factors of her federal employment. The Board
further finds that OWCP properly denied her request to reopen her case for further review of the
merits under 5 U.S.C. § 8128(a).

16

Id. at § 10.608(b).

17

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

18

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
19

See J.P., 58 ECAB 289 (2007); Richard Yadron, 57 ECAB 207 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the August 3 and July 8, 2015 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

